DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claims 1, 7, 8, 10, 15, 18 and cancelled Claim 14 in the response filed on 12/16/2020.  
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Applicant argues that Nemat-Nasser discloses a use of wires as one or more intermediate layers.  Although Nemat-Nasser teaches wires arranged in planes, there would be no teaching, suggestion, or motivation for those wires to extend to the edges in a manner that would produce an intermediate layer of an electrically active material that would extends completely about a perimeter of the basic unit.  
However, the Examiner respectfully disagrees.  Nemat-Nasser teaches a basic unit comprising wires, wherein the wires comprise an electrically active material and extend along x-axis and/or y-axis ([0061] and [0062]).  The wires are arranged so that they create planar layers [0061].  As shown in Figs. 4 and 6, these planar layers extend to at least a first edge boundary of at least one of the basic unit.  Thus, Nemat-Nasser teaches these wires extend to the edges in a manner that would produce an intermediate layer of an electrically active material that would extends completely about a perimeter of the basic unit. 
Applicant further argues that Matitsine teaches needle-like conductive wires arranged within a foam polyethylene, which is different from an intermediate layer of electrically active material extending completely about a perimeter of the basic unit. 


Applicant argues that Chung merely teaches one unit of material, not a matrix comprising a random distribution of units.  Moreover, the conductors of Hasegawa are anisotropic, such that their dielectric permittivity is directionally dependent.  See Hasagawa at col. 2, lines 22-23.  A combination of Chung’s “electrical connectors” and the anisotropic sheets of Hasagawa would work very poorly as an “isotropic and homogeneous … composite material with magneto-dielectric effects”.  See Spec. at [0017].  Therefore, there would be no teaching, suggestion, or motivation to chop up the electrical connectors of Chung, and randomly combine them into the matrix of Hasagawa, because the purposes are entirely opposite to that of the currently presented inventive subject matter. 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., isotropic and homogeneous … composite material with magneto-dielectric effects) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specification
It appears that the title includes a misspelled word, “MATRIAL”. 
MATERIAL MATRIX OF BLOCKS OF DIELECTRIC MATERIALS.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 3-15, and 26-31 of copending Application No. 14708143 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is covered by the subject matter in copending Application No. 14708143.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Due to the application being a voluntary divisional/continuation of 14708143, Claim 8 reciting the limitation, “the basic unit is configured for an aggregate dielectric permittivity of at least 1.5” is considered new matter (emphasis added).  Due to the term “at least”, the instant limitation does not have an upper limit (i.e. limitless).  The parent application 14708143 does not provide explicit support for a basic unit having an aggregate dielectric permittivity of at least 1.5.  It is noted that currently-amended Claim 8 contains substantially the same claim language as the originally filed Claim 8 12/04/2018.  Is it Applicant intention to have its case be a Continuation-In-Part (CIP)?
 
With regards to Claim 10, the instant limitation is considered new matter.  Originally filed Claim 1 recited first and second dielectrics.  However, the scope has changed and the currently-amended Claim 1 now recites first and second pieces comprising electrically active material.  The Specification does not necessarily provide support that the electrically active materials in the first and second pieces have a dielectric constant.  

While currently amended Claim 15 is substantially the same limitation as the original filed Claim 15, the limitation in Claim 15 is not necessarily supported in the parent case (Application Number 14708143).  Is Applicant referring the insulating coating as the matrix or the dielectric layers in the Specification? 

Appropriate clarification and/or correction are required in the next response. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20010029119 (“Chung”) in view of US Patent No. 7264482 (“Hasegawa”).
With regards to Claims 1, 16, and 17, Chung teaches a material matrix (10) comprising a plurality of substantially identical basic units (50), wherein each of its basic units has first and second adjoining sides and includes a first piece of a first electrically active flat sheet (30) and a second piece of a second electrically active sheet (30), wherein the first and second pieces are separated by a dielectric (20 and relevant thereof).  At least one of the first and second electrically active pieces extends to both the first and second adjoining sides (Abstract, Figs. 1 and 2, [0031], [0032], and [0037]).  Chung teaches at least one of the first and second pieces extends to at least a first edge boundary of at least one of the basic units (Figs. 1A-1D). 
Chung does not specifically teach a random distribution of substantially identical basic units.  
However, Hasegawa teaches a material matrix (10’) comprising a random distribution of substantially identical basic units (14 and relevant thereof) (Fig. 14 and Col. 14: Lines 17-20).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Chung’s basic units (50) be randomly distributed, as shown in Fig. 14 of Hasegawa, in order to obtain desirable properties as disclosed in the Abstract. 



With regards to Claim 3, Chung teaches at least one of the first and second pieces extends to at least a third edge boundary of at least one of the basic unit (Figs. 1A-1D). 

With regards to Claim 4, Chung teaches at least one of the first and second pieces extends to at least a fourth edge boundary of at least one of the basic unit (Figs. 1A-1D). 

With regards to Claim 5, Chung teaches its basic unit having a polyhedral shape (Figs. 1A-1D and [0036]-[0039]). 

With regards to Claim 6, Chung teaches each of the basic units includes a third side that is parallel to the first side (Figs. 1A-1D). 

With regards to Claim 7, Chung teaches each of the basic unit includes a fourth side that is parallel to the second side (Figs. 1A-1D). 

With regards to Claim 8, considering that Chung teaches substantially the same claimed basic unit, in terms of structure and materials, it is intrinsic that Chung’s basic unit is configured for an aggregate dielectric permittivity of at least 1.5 (Please see [0031]-[0033] and [0039] in Chung and [0009] and [0026] in Applicant’s specification). 
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 

With regards to Claim 9, Chung et al. teaches the thickness of each of its electrically active sheet and the number of electrically active sheet in its basic unit will vary in correspondence to the intended application.  Chung et al. further teaches each electrically active sheet is typically about 2.5-250 µm thick, and each first/second dielectric having similar thicknesses [0039].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the size of Chung et al.’s basic unit to be at most 20 mm in order to obtain a desirable sized device catered to a skilled artisan [0039]. 

With regards to Claim 10, Chung et al. teaches the first piece has a first dielectric constant, and the second piece has a second dielectric constant (Fig. 2 and [0041]). 

With regards to Claim 12, Chung teaches the electrically active material is a conductive metal [0031]. 

With regards to Claim 15, Chung teaches an insulating coating (60) is applied to at least a first side of the first piece (Figs. 1A-1D and [0037]). 

With regards to Claim 21, Chung teaches the first side is perpendicular to the second side (Figs. 1A-1D). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20010029119 (“Chung”) in view of US Patent No. 7264482 (“Hasegawa”) as applied to Claim 1 above, and further in view of US Pub. No. 20110003131 (“Matitsine”).

Chung does not teach its first dielectric comprises a polystyrene foam. 
However, Matitsine teaches a dielectric material comprising polystyrene foam ([0012] and [0013]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Chung use a polystyrene foam as its dielectric material to provide a lightweight material with desirable dielectric properties as disclosed in ([0055] and [0058]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20010029119 (“Chung”) in view of US Patent No. 7264482 (“Hasegawa”) as applied to Claim 1 above, and evidence provided by Mook “Magnetic Moment Distribution of Nickel Metal.” Physical Review, vol. 148, no. 2, 1966, pp. 495-501 (“Mook”).
Chung teaches its electrically active material is nickel [0033].  As evidence provided by Mook, nickel is a magnetic material (Title and Abstract).  Thus, Chung teaches its electrically active material is magnetic. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20010029119 (“Chung”) in view of US Patent No. 7264482 (“Hasegawa”) as applied to Claim 1 above, and further in view of US Pub. No. 20040104847 (“Killen et al.”). 
Chung teaches a first piece of a first electrically active material as set forth above. 
Chung does not teach its first piece includes patches that are regularly or irregularly shaped. 
However, Killen et al. teaches its electrically active material is a metamaterial, which is a composite material formed by mixing of two or more different materials ([0047], [0067], [0068], and [0074]).  With regards to the shape, it has been held that a mere change in shape without .  

Claims 1-12, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20030002045 (“Nemat-Nasser et al.”) in view of US Pub. No. 20110003131 (“Matitsine”).
With regards to Claim 1, Nemat-Nasser et al. teaches a basic unit comprising first and second adjoining sides, and includes a first piece of a first electrically active material and a second piece of a second electrically active material, wherein the first and second pieces are separated by a dielectric and at least one of the first piece of the first electrically active material and second piece of the second electrical active material extends to both the first and second adjoining sides (Figs. 4-6, [0056], [0057], [0061], and [0062]).  Nemat-Nasser et al. teaches at least one of the first and second pieces extends to at least a first edge boundary of at least one of the basic units (Figs. 4 and 6).    
Nemat-Nasser et al. does not teach a material matrix comprising a random distribution of substantially identical basic units. 
However, Matitsine teaches a material matrix comprising a random distribution of substantially identical basic units, wherein each basic units comprises electrically active material(s) separated by a dielectric (Abstract, Fig. 2, and [0047]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a material matrix as claimed that is lightweight and low dielectric losses [0046].   



With regards to Claim 3, Nemat-Nasser et al. teaches at least one of the first and second pieces also extends to at least a third edge boundary of at least one of the basic units (Figs. 4 and 6).  

With regards to Claim 4, Nemat-Nasser et al. teaches at least one of the first and second pieces also extends to at least a fourth edge boundary of at least one of the basic units (Figs. 4 and 6).  

With regards to Claim 5, Nemat-Nasser et al. teaches its basic unit has a polyhedral shape (Figs. 4 and 6).

With regards to Claims 6 and 7, Nemat-Nasser et al. teaches its basic unit includes a third side that is parallel to the first side, and a fourth side that is parallel to the second side (Figs. 4 and 6).  

With regards to Claim 8, considering that Nemat-Nasser et al. teaches substantially the same claimed basic unit, in terms of structure and materials, it is intrinsic that Nemat-Nasser et al.’s basic unit is configured for an aggregate dielectric permittivity of at least 1.5 (Please see ([0056] and [0057] in Nemat-Nasser et al.; [0009] and [0026] in Applicant’s specification). 
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess 

With regards to Claim 9, Nemat-Nasser et al. teaches a basic unit as set forth above, but does not teach the length as claimed. 
However, Matitsine teaches at least one of the first and second sides of each basic unit has a length of 1.5 mm [0077].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nemat-Nasser et al.’s basic unit be 1.5 mm in order to obtain an appropriate sized device with desirable properties and frequency dependence ([0060] in Nemat-Nasser et al.; [0053], [0054], and [0071] in Matitsine). 

With regards to Claim 10, Nemat-Nasser et al. teaches the first piece has a first dielectric constant, and the second piece has a second dielectric constant ([0056] and [0057]). 

With regards to Claim 11, Nemat-Nasser et al. teaches its first dielectric comprises plastics such as thermoplastics, polymers, resins, and the like [0056]. 
Nemat-Nasser et al. does not teach its first dielectric comprises a polystyrene foam. 
However, Matitsine teaches a dielectric material comprising polystyrene foam ([0012] and [0013]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nemat-Nasser et al. use a polystyrene foam as its dielectric material to provide a lightweight material with desirable dielectric properties as disclosed in ([0055] and [0058]). 

	With regards to Claim 12, Nemat-Nasser et al. teaches at least one of the first and second pieces comprises a metal [0057]

With regards to Claim 15, Nemat-Nasser et al. teaches an insulating coating is applied to at least a first side of the first piece (Figs. 4-6 and [0056]). 

With regards to Claim 16, Nemat-Nasser et al. teaches the first piece comprises a sheet (Figs. 4-6, [0061], and [0062]). 

With regards to Claim 17, Nemat-Nasser et al. teaches the first piece is flat (Figs. 4-6, [0061], and [0062]). 

With regards to Claim 18, Nemat-Nasser et al. teaches the first piece comprises at least a first patch (Figs. 1-6). 

With regards to Claim 21, Nemat-Nasser et al. teaches the first side is perpendicular to the second side (Figs. 4-6). 

Claims 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20030002045 (“Nemat-Nasser et al.”) in view of US Pub. No. 20110003131 (“Matitsine”) as applied to Claim 1 above, and further in view of US Pub. No. 20040104847 (“Killen et al.”).
With regards to Claim 13, Nemat-Nasser et al. teaches its first and second pieces are conductive, but does not teach at least one of the first and second pieces is magnetic. 
However, Killen et al. teaches an electrically active material that is magnetic (Abstract, Fig. 2, [0027], [0072], and [0074]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nemat-Nasser et al. use a magnetic material as its electrically active material to reduce degradation as disclosed in [0029]. 

With regards to Claims 19 and 20, Nemat-Nasser et al. does not teach its first piece includes patches that are regularly or irregularly shaped. 
However, Killen et al. teaches its electrically active material is a metamaterial, which is a composite material formed by mixing of two or more different materials ([0047], [0067], [0068], and [0074]).  With regards to the shape, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nemat-Nasser et al.’s first piece of a first electrically active material be a metamaterial in order to control magnetic and dielectric properties [0068].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785